Defendant has squarely raised a question of first impression: Is a “jailhouse interrogation” presumptively custodial under the provisions of the Vermont Constitution, ch. I, art. 10, thereby requiring prophylactic “Miranda warnings” by police officials?
Neither party, however, has presented any substantive analysis or argument on this question. This constitutes inadequate briefing, and we decline to address the state constitutional question presented in this case. State v. Taylor, 145 Vt. 437, 439, 491 A.2d 1034, 1035 (1985). Moreover, even if the issue had been properly briefed, there is no apparent merit to the appeal. Defendant went to the police station voluntarily to inquire about his motorcycle. The statements he made while there were admitted at trial without objection, and the issue we are asked to rule on was not raised below. Defendant was never in custody during the period in question.
Appeal dismissed.